            Case 4:18-cv-04769 Document 12-1 Filed on 05/28/19 in TXSD Page 1 of 1

                                  IPP International U.G. Declaration Exhibit A
                                    File Hashes for IP Address 70.252.11.90

ISP: AT&T Internet Services
Physical Location:Spring>,TX>



Hit Date UTC           File Hash                                         Title
10/24/2018 19:48:29    C72370F9777E4BC5700A0E96C2EDAB284AA8501F          Hot Fucking with Sexy Sybil and Jake

08/16/2018 15:51:40    E0F5AE588A3EB396863483FB8FD6AF8B15C29723          Cum In For An Orgy

07/17/2018 22:34:12    6328B208498C109D6EFC9A77581474694711F92B          Afternoon Rendezvous

04/06/2018 04:19:08    B002F3E3AA48C55EC5681ADDBB77C07A374F2FAB Stripshow Sex

12/27/2017 01:20:46    18B9C64504C98E96A8D77D82443D60DFA90127CF          Red Hot Christmas


Total Statutory Claims Against Defendant: 5




                                                  EXHIBIT A
STX235
